Order entered May 5, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01577-CV

                                 WAYNE A. RAND, Appellant

                                                V.

                           DOROTHY DENNISE RAND, Appellee

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-1306590

                                            ORDER
       On April 20, 2015, pursuant to the Court’s April 1, 2015 order, the Court received

appellant’s request for preparation of the reporter’s record, designating the portions of the

proceedings to be included in the record. Within that request, appellant also designated the

following items be included in the clerk’s record:

       •February 20, 2015 “motion for bench warrant;”
       •February 20, 2015 “letter to Brad Nace;”
       •February 26, 2015 “motion to deny petitioner’s motion to deny motion for new trial;”
       •March 3, 2015 “notice Wayne Rand appeared ready for hearing but 255th and petitioner
       were no show;”
       •March 12, 2015 “motion of addendum;” and,
       •March 19, 2015 “motion for reconsideration.”
         The clerk’s record was filed before this request was received and does not include those

items.    Accordingly, we ORDER Dallas County District Clerk Felicia Pitre to file a

supplemental clerk’s record containing those items. If any of the requested items cannot be

located, Ms. Pitre shall file written verification so stating. The record, and any verification, shall

be filed no later than May 14, 2015.




                                                      /s/     CRAIG STODDART
                                                              JUSTICE